Title: To George Washington from Thomas Walker, 29 August 1784
From: Walker, Thomas
To: Washington, George



Dear Sir
Castle Hill [Va.] August the 29th 1784

On the receipt of your favour dated April the 10th I wrote to Mr David Jameson inclosing a copy of the part [of] your letter relative to the swamp Company also copeys of the Honble Doctor Williamsons letter & the other proposal respecting the Canal, the originals & copy of Mr Jamasons answer are inclosed, Mr Jameson has for several years had the cheif mannagment which induce’d me to expect that he could give a more satisfactory account than was in my power, what money the Company had is in the Loan office of Course chiefly lost. I intend to advertise a meeting in Richmd on the 16 of October, if this should come to yr hands in time I am satisfyed your doing it would have much greater effect. I shall inclose my advertisement to Mr Robert Bane Merchant in Richmond with orders not to publish it till the last of next Month & if you send one to publish yrs & destroy mine.
I perfectly agree with you in the Sale of our partnership Lands, Betsy is very well & most cordially joins in best wishes for your & Familys Healt and happiness with Dr Sr your most obliged Servt

Thomas Walker

